Carter, J.,
dissenting.
The information in this case charges that the defendant defrauded one Ott by pretending and representing to him that defendant was one of the owners of a promissory note in the amount of $110.43, given by Ott to one Bottom in payment of a life insurance premium, and represented that defendant was authorized to collect the note and to receive a part of the proceeds thereof as a part-owner, and further represented that if Ott would pay the note the defendant would cancel and surrender the same. The untruth of these statements is alleged. Other elements of the crime were properly charged.
The evidence shows that Ott gave two' checks to the defendant in payment of the note which defendant cashed and retained, knowing full well that he had no interest whatever therein. The circumstances clearly indicate that Ott relied upon the representations of ownership and interest made by the defendant. In addition thereto, Ott was asked if he believed at the time he paid the note that defendant was the owner or part-owner of the note and was entitled to collect it. His answer was;, “Well, ’I presumed so; yes.” This, together with the circumstances shown by the record, sufficiently show a reliance on the part of Ott on the pretenses and representations made to him to take that issue to the jury.
The decision of the majority is placed wholly on the court’s interpretation of one isolated statement made by the witness Ott on cross-examination. The witness Ott testified on cross-examination that defendant said he would get the note from Bottom and return it to Ott. The following colloquy between the witness and the examiner then took place: “Q. And you relied upon that? A. I relied upon that. Q. And that is all you did rely on, is that right? A. Yes.”
*282I submit that the evidence of this witness must be considered in its entirety to the effect that false representations of ownership and interest in the note were made to him and relied upon by him. The fact that additional representations as to a future transaction were made and relied upon cannot have the effect of aborting the prosecution. Certainly, it cannot be the law that, if defense counsel can obtain one favorable response on cross-examination, even though it be the only statement of its kind in the record and refuted by all the other evidence of the witness, it becomes the duty of the court to direct a verdict against the state and thereby substitute its judgment for that of the jury as to the effect of all the evidence of the particular witness.
We must not lose sight of the fact that most witnesses are not learned in the law and that we cannot and should not apply technical refinements to isolated statements in the record. To adopt such a rule would make the administration of justice a game of technicalities that would, require preliminary counsel and advice on the part of every witness who took the stand, a situation fraught with much danger to our judicial system. In my judgment, this case is one for the jury upon the evidence and circumstances shown by the record. The majority opinion of this court, in disregarding all the other evidence in the record and seizing upon one isolated statement of one witness as a basis for a reversal and dismissal of the case, is a long step backward in our attempts to eliminate technical refinements, not only as to the law, but as to the effect to be put upon the evidence of lay witnesses. Even the old common-law judges, with all their zeal for technical forms and meticulous refinement, would shudder at the effect of the decision which this court has this day announced. Reason and logic ought still to have their places in the administration of justice.